                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                JONESBORO DIVISION

MARSHALL WILLIAMS                                                                  PLAINTIFF
ADC #133506

V.                               CASE NO. 3:19-cv-237 JM

MARTY BOYD, et al.                                                              DEFENDANTS

                                            ORDER

       Plaintiff Marshall Williams, in custody at the Craighead County Detention Center, filed a

pro se Complaint pursuant to 42 U.S.C. § 1983 and application for leave to proceed in forma

pauperis (IFP), which has been granted. (Doc. Nos. 1, 2, 5).

I.     Screening

       Federal law requires courts to screen in forma pauperis complaints, 28 U.S.C. § 1915(e),

and prisoner complaints seeking relief against a governmental entity, officer, or employee.

28 U.S.C. § 1915A. Claims that are legally frivolous or malicious; that fail to state a claim for

relief; or that seek money from a defendant who is immune from paying damages should be

dismissed before the defendants are served. 28 U.S.C. § 1915(e); 28 U.S.C. § 1915A. Rule 8 of

the Federal Rules of Civil Procedure requires only “a short and plain statement of the claim

showing that the pleader is entitled to relief.” In Bell Atlantic Corporation v. Twombly, 550 U.S.

544, 555 (2007), the Court stated, “a plaintiff’s obligation to provide the ‘grounds’ of his

‘entitle[ment] to relief’ requires more than labels and conclusions, and a formulaic recitation of

the elements of a cause of action will not do. . . . Factual allegations must be enough to raise a

right to relief above the speculative level,” citing 5 C. Wright & A. Miller, Federal Practice and

Procedure § 1216, pp. 235-236 (3d ed. 2004). A complaint must contain enough facts to state a

claim to relief that is plausible on its face, not merely conceivable. Twombly, 550 U.S. at 570.
However, a pro se plaintiff’s allegations must be construed liberally. Burke v. North Dakota Dept.

of Corr. & Rehab., 294 F.3d 1043, 1043-1044 (8th Cir.2002) (citations omitted).

II.     Background

        Williams sued prosecuting attorney Scott Ellington, public defender Ben Bristow,

Craighead County Sheriff Marty Boyd, Sergeant Sherri Copeland, and administrators Toni

Raymond and Keith Bowers. (Doc. No. 2.) Williams is in jail awaiting trial on pending criminal

charges. (Id. at 4). He claims Defendants are violating his right to a speedy trial. (Id. at 5-6.)

Williams seeks damages and asks that he be cleared of all charges. (Id. at 7).

III.    Discussion

        In Younger v. Harris, 401 U.S. 37, 43-45 (1971), the Supreme Court held that federal

courts should abstain from interfering in ongoing state proceedings. The Court explained the

rationale for such abstention as follows:

        [The concept of federalism] represent[s] . . . a system in which there is sensitivity
        to the legitimate interests of both State and National Governments, and in which
        the National Government, anxious though it may be to vindicate and protect federal
        rights and federal interests, always endeavors to do so in ways that will not unduly
        interfere with the legitimate activities of the States.

Id. at 44.

        Accordingly, a federal court must abstain from entertaining constitutional claims when:

(1) there is an ongoing state judicial proceeding; (2) the state proceeding implicates important state

interests; and (3) there is an adequate opportunity in the state proceedings to raise the constitutional

challenges. Yamaha Motor Corp. v. Stroud, 179 F.3d 598, 602 (8th Cir. 1999); Yamaha Motor

Corp. v. Riney, 21 F.3d 793, 797 (8th Cir. 1994). If all three questions are answered affirmatively,

a federal court should abstain unless it detects “bad faith, harassment, or some other extraordinary




                                                  ‐2‐
circumstance that would make abstention inappropriate.” Middlesex County Ethics Comm’n v.

Garden State Bar Ass’n, 457 U.S. 423, 435 (1982).

         Williams is involved in ongoing state criminal proceedings, and Arkansas has an important

interest in its criminal justice procedures. As such, the Court should abstain from entertaining

plaintiff’s constitutional claims. Further, there is no indication of bad faith, harassment, or any

other extraordinary circumstance that would make abstention inappropriate.

         Having determined that the Court should abstain from entertaining Williams’s claims, it

must decide whether to dismiss, or to stay, the case. Where only injunctive or equitable relief is

sought, dismissal is appropriate. Night Clubs, Inc. v. City of Fort Smith, 163 F.3d 475, 481 (8th

Cir. 1998). Williams, however, seeks damages. Accordingly, Williams’s case is stayed and

administratively terminated. Stroud, 179 F.3d at 603-04.

IV.      Conclusion

         IT IS THEREFORE ORDERED THAT:

         1.     The Clerk of the Court is directed to stay and administratively terminate this

proceeding pending final disposition of Williams’s state criminal charges.

         2.     Williams may file a motion to reopen this case after such final disposition.

         3.     This Court certifies that, pursuant to 28 U.S.C. § 1915(a)(3), an in forma pauperis

appeal taken from this Order and accompanying Judgment is considered frivolous and not in good

faith.

         IT IS SO ORDERED this 10th day of September, 2019.



                                                 __________________________________
                                                  UNITED STATES DISTRICT JUDGE



                                                ‐3‐
